PER CURIAM.
Petitioner filed his petition for writ of habeas corpus alleging that he was entitled to a direct appeal by way of habeas corpus on the ground that “to the best of his knowledge and belief” he was not advised of his right to appeal by the trial court.
In response to the rule issued to the respondent, it is shown by the minutes of the trial court that the petitioner was advised by the court of his right to appeal and of his right to have counsel for appeal purposes.
Upon consideration of respondent’s response, the petition is hereby
Denied.
HOBSON, A. C J„ and McNULTY and BOARDMAN, JJ., concur.